Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Federal Republic of Germany on 11/29/2019 . It is noted, however, that applicant has not filed a certified copy of the DE10 2019 132 525.0 application as required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: It is suggested to remove the reference characters (e.g. “(4,14,21,28,34,35)”) 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not describe the limitation of claim 1: “wherein the indirect exchange interaction takes place when the molecules of the sensor dye interact with each other over particles of the analyte” (emphasis added). The specification discloses that molecules of the sensor dye interact with particles of an analyte (paragraphs [9]-[11], [23],[35],[43]). The disclosure fails to disclose, implicitly or inherently, that the molecules of the sensor dye interact with each other over particles of the analyte. Thus, the new limitation of claims 1 contain new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Similarly, claim 4 recites “molecules of the sensor dye which interact with each other over particles of the analyte”, which is not described in the disclosure as stated above. Claims 2-8 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “the molecules of the sensor dye interact with each other over particles of the analyte” in lines 15-16, which is unclear. Are the molecules of the sensor dye are interacting with other molecules of the sensor dye in a location “over” particles of the analyte? The phrase “…each other over…” is unclear. It is unclear which elements are interacting. Claims 2-8 are rejected by virtue of their dependence on a rejected base claim. Claim 4 similarly recites “the molecules of the sensor dye interact with each other over particles of the analyte”, which is unclear for the same reasons. 
Regarding claim 4, claim 4 recites “the proportionality [see equation] is used”). It is unclear what each symbol in the equation refers to.
Regarding claim 8, claim 8 recites “characterized that the function [see function] is used”. It is unclear how this function is used in relation to the steps claimed in claim 1. Which step is the equation used in? Is a new step performed in the method? Furthermore, it is unclear what each symbol in the equation refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kricka et al. (US 20090246888 A1).
Regarding claim 1, Kricka teaches a method for determining a concentration of an analyte in a sample liquid (paragraph [0036]; paragraphs [0063]-[0064]), in which, 
a) by means of a radiation source (paragraph [0065] teach “exposed to a excitation light”, which implies the presence of a radiation source), excitation radiation is directed onto a carrier unit which is in contact with the sample liquid and which has immobilized molecules of a sensor dye that is sensitive to the analyte (Fig. 3 shows dyes immobilized molecules of a sensor dye on a substrate; paragraph [0065] teach expositing a reaction mixture to excitation light specific for a donor fluorophore), 
b) a portion of sensor dye luminescence radiation, from which the sensor dye luminescence radiation is induced by the excitation radiation, is applied to a radiation detector in order to generate a detector output signal therefrom (paragraph [0031] teaches a detectable signal is generated for detecting binding of an analyte to a binding agent; paragraph [0068] teaches luminescence can be detected using conventional means, such as a detector), and
 c) an evaluation routine ascertains the analyte concentration from the detector output signal, wherein a dependence of an examined property of the luminescence radiation on the concentration of the analyte in the sample liquid is used (paragraph [0063] teaches determining the concentration of a particular sample in a substance; paragraph [0068] teaches luminescence intensity can be measured to determine the concentration of the substrate), 
characterized in that 
d) the dependence of the examined property of the luminescence radiation on an indirect exchange interaction between the individual molecules of the sensor dye is used to ascertain the analyte concentration, wherein the indirect exchange interaction takes place when the molecules of the sensor dye interact with each other over the particles of the analyte (paragraphs [0029]-[0030] teach a binding agent binds indirectly to an analyte through intermediate binding substances; paragraph [0068] teaches luminescence intensity can be measured to determine the concentration of the substrate; paragraph [0031] teaches a polymer that enhances a detectable signal generated in an assay for detecting binding of an analyte to a binding agent; thus since a binding reaction intensifies luminescence signal, an exchange interaction must occur and is implicitly disclosed; paragraph [0019] teaches binding of an analyte to a binding agent that disrupts energy transfer of a dye, which is observable through fluorescence; paragraph [0018] and [0021] teach energy transfer relates to Forster distance, i.e. “indirect” exchange interaction; paragraph [0022] teaches that fluorophores interact with each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kricka as applied to claim 1 above, and further in view of Steinbrueck et al. (US 20150011010 A1).
Regarding claim 3, Kricka further teaches the evaluation routine for ascertaining the analyte concentration is based on a known concentration of the sensor dye molecules immobilized in a polymer matrix (paragraph [0024] teaches that concentration of an analyte is calculated from a calibration curve prepared by analyzing calibrators that contain known quantities of the analyte in question; paragraph [0031] teaches a polymer that enhances a detectable signal generated in an assay for detecting binding of an analyte to a binding agent).
Kricka fails to teach the method characterized in that the dependence of a luminescence radiation lifetime on the analyte concentration is used as the property of the luminescence radiation and known dependence of the lifetime of the luminescence radiation is based on the sensor dye molecule concentration and the analyte concentration.
Steinbrueck teaches the method characterized in that the dependence of the luminescence radiation lifetime on the analyte concentration is used as the property of the luminescence radiation (paragraph [0156]; paragraph [0195] teaches that data analysis is performed which calculates the decay time and oxygen concentration, i.e. decay time is interpreted as lifetime) and the evaluation routine for ascertaining analyte concentration is based on a known concentration of the sensor dye molecules immobilized in the polymer matrix (paragraph [0142] teaches that optodes are calibrated in defined solutions; paragraph [0128] teach immobilization of sensor dye at specified concentration) and a known dependence of the lifetime of the luminescence radiation is based on the sensor dye molecule concentration and the analyte concentration (paragraph [0184] teach concentration can be determined via the decay time of the sensor dyes used, wherein the known dependence of analyte concentration to lifetime of luminescence radiation is seen in Figure 17B). Steinbrueck teaches that a great advantage of the decay time determination is that it is largely independent of the dye concentration within the sensor matrix and of fluctuations in the intensity of the excitation source (paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kricka to incorporate the teachings of Steinbrueck to provide the method characterized in that the dependence of a luminescence radiation lifetime on the analyte concentration is used as the property of the luminescence radiation and known dependence of the lifetime of the luminescence radiation is based on the sensor dye molecule concentration and the analyte concentration. Doing so would utilize known methods of measuring lifetime, as taught by Steinbrueck, which would have a reasonable expectation of improving concentration measurement since lifetime measurement is largely independent of the dye concentration within the sensor matrix and of fluctuations in the intensity of the excitation source as taught by Steinbrueck.
Regarding claim 5, Kricka in view of Steinbrueck fail to explicitly teach the method characterized in that the lifetime of the luminescence radiation is ascertained by means of time-resolved measurement.
Steinbrueck teaches that a preferred method is a method in which determination of parameters is performed as stationary or time-resolved using time-domain spectroscopy and/or phase modulation spectroscopy (claim 17; paragraph [0044]). Steinbrueck teaches that time-resolved methods can determine the decay time, i.e. lifetime, of a dye (paragraph [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kricka in view of Steinbrueck to further incorporate the teachings of Steinbrueck to provide the method characterized in that the lifetime of the luminescence radiation is ascertained by means of time-resolved measurement. Doing so would utilize known measurement techniques that would have a reasonable expectation of successfully determining the lifetime as taught by Steinbrueck. 
Regarding claim 6, Kricka in view of Steinbrueck fail to explicitly teach the method characterized in that the lifetime of the luminescence radiation is ascertained by means of phase modulation.
Steinbrueck teaches that a preferred method is a method in which determination of parameters is performed as stationary or time-resolved using time-domain spectroscopy and/or phase modulation spectroscopy (claim 17; paragraph [0044]). Steinbrueck teaches that phase modulation spectroscopy can determine the decay time, i.e. lifetime, of a dye and allows for real-time and fast measurement (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kricka in view of Steinbrueck to further incorporate the teachings of Steinbrueck to provide the method characterized in that the lifetime of the luminescence radiation is ascertained by means of phase modulation. Doing so would utilize known measurement techniques that would have a reasonable expectation of successfully determining the lifetime in real-time as taught by Steinbrueck. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kricka as applied to claim 1 above, and further in view of Boge et al. (US 20060121544 A1).
Regarding claim 7, Kricka fails to teach the method characterized in that a) the excitation radiation is directed onto the carrier unit in a polarized manner and b) intensities I (parallel) and I (perpendicular) of sensor dye luminescence radiation, in which the sensor dye luminescence radiation is induced by the excitation radiation, and which intensities are given for two substantially mutually perpendicular polarization directions are determined and, as the property of the luminescence radiation, the degree of polarization on the concentration of the analyte is used (see claimed equation), where P is polarization degree of the sensor dye luminescence radiation, intensities I (parallel) corresponds to the intensity of the sensor dye luminescence radiation polarized in vertical direction or parallel to the polarization direction of the emission source (parallel), and I (perpendicular)  corresponds to the intensity of the sensor dye luminescence radiation polarized in horizontal direction or normal/perpendicular to the polarization direction of the emission source.
Boge teaches systems for determining a concentration of an analyte in solution using luminescence, wherein luminescence can be measured using assays such as intensity assays, polarization assays, and energy transfer assays (paragraphs [0162], [0169]). Boge teaches that in luminescence polarization assays, an excitation radiation is directed onto the carrier unit in a polarized manner (paragraph [0164], “composition then is illuminated with polarized excitation light, which preferentially excites luminophores having absorption dipoles aligned parallel to the polarization of the excitation light”) and b) intensities I (parallel) and I (perpendicular) of sensor dye luminescence radiation, in which radiation is induced by the excitation radiation, and which intensities are given for two substantially mutually perpendicular polarization directions are determined (paragraph [0164], “these molecules subsequently decay by preferentially emitting light polarized parallel to their emission dipoles”; paragraph [0165] teach the relationship between polarization and intensity is expressed with equation 2, which includes the intensity of luminescence polarized parallel to the polarization of the excitation light, and the intensity of luminescence polarized perpendicular to the polarization of the excitation light) and, as the property of the luminescence radiation, the degree of polarization on the concentration of the analyte is used (paragraph [0165] teaches the dependence of polarization on intensity; Figs. 32-33 show the dependence of the degree of polarization on concentration of an analyte). Boge teaches the relationship between polarization and intensity is expressed by an equation (see paragraph [0023], equation 2), where P is polarization degree of the sensor dye luminescence radiation (paragraph [0024]), intensities I (parallel) corresponds to the intensity of the sensor dye luminescence radiation polarized in vertical direction or parallel to the polarization direction of the emission source (parallel) (paragraph [0024]), and I (perpendicular)  corresponds to the intensity of the sensor dye luminescence radiation polarized in horizontal direction or normal/perpendicular to the polarization direction of the emission source (paragraph [0024]). Boge teaches polarization can be a measure of concentration of a target (paragraph [0169]). Boge teaches that the performance of luminescent reactions can be improved by use of binding assays of the present invention (paragraph [0045]).
	Since Boge teaches measuring analytes based on fluorescence, similar to Kricka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kricka to incorporate the teachings of Boge to provide the method characterized in that a) the excitation radiation is directed onto the carrier unit in a polarized manner and b) intensities I (parallel) and I (perpendicular) of sensor dye luminescence radiation, in which the sensor dye luminescence radiation is induced by the excitation radiation, and which intensities are given for two substantially mutually perpendicular polarization directions are determined and, as the property of the luminescence radiation, the degree of polarization on the concentration of the analyte is used (see claimed equation), where P is polarization degree of the sensor dye luminescence radiation, intensities I (parallel) corresponds to the intensity of the sensor dye luminescence radiation polarized in vertical direction or parallel to the polarization direction of the emission source (parallel), and I (perpendicular)  corresponds to the intensity of the sensor dye luminescence radiation polarized in horizontal direction or normal/perpendicular to the polarization direction of the emission source. Doing so would utilize known ways to measure luminescence in the art, as taught by Boge, which would have a reasonable expectation of successfully improving the method for determining the concentration of an analyte. Furthermore, it would have been obvious to try the specific method of exciting the carrier unit in a polarized manner and measuring intensities of sensor dye intensities from a finite number of identified, predictable solutions for ways to measure luminescence, which would improve measurement of concentration of an analyte.

Allowable Subject Matter
Claims 2, 4, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, as stated in the Non-Final Rejection filed 07/01/2022 (see pages 15-16), none of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 2, specifically the evaluation routine evaluating a variable that is proportional to the claimed exponential function. Thus, claim 2 is deemed allowable.
Regarding claim 4, the closest prior art of Kricka fails to teach the method characterized in that, for the dependence of the lifetime of the luminescence radiation on the sensor dye molecule concentration and the analyte concentration, the proportionality (see claimed equation) is used, where τ is the lifetime of the luminescence radiation of the immobilized molecules of the sensor dye which interact with each other over particles of the analyte.
Similar to claim 2, none of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 4, specifically wherein the proportionality exponential equation as claimed is used. Thus, claim 4 is deemed allowable.
Regarding claim 8, the closest prior art of Kricka fails to teach the method characterized in that the function (see claimed function) is used. 
Similar to claim 2, none of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 8, specifically wherein the proportionality exponential equation as claimed is used. Thus, claim 8 is deemed allowable.

Response to Arguments
Applicant’s arguments, see pages 14-15, filed 10/03/2022, with respect to the rejections of claims 1 and 3 under 35 U.S.C. 102(a)(1) over Steinbrueck have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102(a)(1) over Steinbrueck of  07/01/2022 has been withdrawn. 
Applicant's arguments filed 07/01/2022, regarding the rejections over Kricka, have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Kricka fails to disclose the dependence of the examined property of the luminescence radiation on an indirect exchange interaction between the individual molecules of the sensor dye is used to ascertain the analyte concentration, wherein the indirect exchange interaction takes place when the molecules of the sensor dye interact with each other over the particles of the analyte, the examiner respectfully disagrees. 
Kricka teaches the dependence of the examined property of the luminescence radiation on an indirect exchange interaction between the individual molecules of the sensor dye is used to ascertain the analyte concentration, wherein the indirect exchange interaction takes place when the molecules of the sensor dye interact with each other over the particles of the analyte (paragraphs [0029]-[0030] teach a binding agent binds indirectly to an analyte through intermediate binding substances; paragraph [0068] teaches luminescence intensity can be measured to determine the concentration of the substrate; paragraph [0031] teaches a polymer that enhances a detectable signal generated in an assay for detecting binding of an analyte to a binding agent; thus since a binding reaction intensifies luminescence signal, an exchange interaction must occur and is implicitly disclosed; paragraph [0019] teaches binding of an analyte to a binding agent that disrupts energy transfer of a dye, which is observable through fluorescence; paragraph [0018] and [0021] teach energy transfer relates to Forster distance, i.e. “indirect” exchange interaction; paragraph [0022] teaches that fluorophores interact with each other). Thus, as stated above, Kricka does teach the claimed “indirect exchange interaction” takes place.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see pages 15-16 of the remarks regarding claim 3), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Steinbrueck does teach the method characterized in that the dependence of the luminescence radiation lifetime on the analyte concentration is used as the property of the luminescence radiation (paragraph [0156]; paragraph [0195] teaches that data analysis is performed which calculates the decay time and oxygen concentration, i.e. decay time is interpreted as lifetime).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kricka to incorporate the teachings of Steinbrueck to provide the method characterized in that the dependence of a luminescence radiation lifetime on the analyte concentration is used as the property of the luminescence radiation and known dependence of the lifetime of the luminescence radiation is based on the sensor dye molecule concentration and the analyte concentration. Doing so would utilize known methods of measuring lifetime, as taught by Steinbrueck, which would have a reasonable expectation of improving concentration measurement since lifetime measurement is largely independent of the dye concentration within the sensor matrix and of fluctuations in the intensity of the excitation source as taught by Steinbrueck.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see page 17 of the remarks regarding claim 7), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case (see above rejection of claim 7 regarding the limitations that Boge teaches/suggests), since Boge teaches measuring analytes based on fluorescence, similar to Kricka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kricka to incorporate the teachings of Boge to provide the method characterized in that a) the excitation radiation is directed onto the carrier unit in a polarized manner and b) intensities I (parallel) and I (perpendicular) of sensor dye luminescence radiation, in which the sensor dye luminescence radiation is induced by the excitation radiation, and which intensities are given for two substantially mutually perpendicular polarization directions are determined and, as the property of the luminescence radiation, the degree of polarization on the concentration of the analyte is used (see claimed equation), where P is polarization degree of the sensor dye luminescence radiation, intensities I (parallel) corresponds to the intensity of the sensor dye luminescence radiation polarized in vertical direction or parallel to the polarization direction of the emission source (parallel), and I (perpendicular)  corresponds to the intensity of the sensor dye luminescence radiation polarized in horizontal direction or normal/perpendicular to the polarization direction of the emission source. Doing so would utilize known ways to measure luminescence in the art, as taught by Boge, which would have a reasonable expectation of successfully improving the method for determining the concentration of an analyte. Furthermore, it would have been obvious to try the specific method of exciting the carrier unit in a polarized manner and measuring intensities of sensor dye intensities from a finite number of identified, predictable solutions for ways to measure luminescence, which would improve measurement of concentration of an analyte.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798                   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797